Citation Nr: 0924053	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-04 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a 
fractured nose.

3.  Entitlement to service connection for a right leg 
disability.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for agoraphobia.  

6.  Entitlement to service connection for gastroesphageal 
reflux disease (GERD), claimed as duodenal disease.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1958 to June 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated January 2004 
and June 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri which denied the 
Veteran's claims.

The issue of entitlement to service connection for GERD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.  The Veteran will be notified if further 
action on his part is required.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran is currently diagnosed with residuals of a head 
injury.

2.  The competent medical evidence does not show that the 
Veteran is currently diagnosed with residuals of a fractured 
nose.

3.  The competent medical evidence does not show that the 
Veteran is currently diagnosed with a right leg disability.

4.  The Veteran did not participate in combat.  

5.  The Veteran's claimed in-service PTSD stressors have not 
been corroborated.

6.  The competent medical evidence of record serves to link 
the Veteran's currently diagnosed agoraphobia to his military 
service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of a head 
injury is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Entitlement to service connection for residuals of a 
fractured nose is not warranted.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  Entitlement to service connection for a right leg 
disability is not warranted.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  The evidence of record does not include credible 
supporting evidence verifying the occurrence of the Veteran's 
claimed in-service PTSD stressors.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

5.  Resolving the benefit of the doubt in the Veteran's 
favor, the Veteran's currently diagnosed agoraphobia was 
incurred in military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
residuals of a head injury, residuals of a fractured nose, as 
well as, a right leg disability, agoraphobia, and PTSD, all 
of which he contends are due to his military service.  The 
issue of entitlement to service connection for GERD is being 
remanded and will be addressed in the Remand section below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the Veteran and the Veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform the Veteran and the Veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the Veteran and which part, if 
any, VA will attempt to obtain on behalf of the Veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently before the 
Board.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in letters 
dated June 2003, August 2003, and January 2005.  The VCAA 
letters indicated that in order for service connection to be 
granted there must be evidence of an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service that 
caused an injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship 
between the disability and an injury, disease, or event in 
military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
VCAA letters.  Specifically, the letters stated that VA would 
assist the Veteran in obtaining records from any Federal 
agency including the military, VA medical centers, and the 
Social Security Administration.  With respect to private 
treatment records, the letters informed the Veteran that VA 
would request such records, if the Veteran completed and 
returned the attached VA Form 21-4142, Authorization and 
Consent to Release Information.  The Veteran was also advised 
in the VCAA letters that a VA examination would be scheduled 
if necessary to make a decision on his claims.  

In the January 2005, the RO requested the Veteran provide 
details of his claimed PTSD specifically regarding the in-
service assaults and included a PTSD questionnaire.  In 
particular, the Veteran was told to complete the 
questionnaire, provide reports of treating private 
physicians, provide the dates and locations of any VA medical 
or Vet Center treatment, identify possible sources of 
information and evidence such as police reports or medical 
treatment records for the assault or rape, and provide 
supporting statements from individuals with whom the incident 
was discussed as well as correspondence sent to close friends 
or relatives relating to the incident.  Thus, the Veteran was 
provided explicit guidance as to what information and 
evidence would help substantiate his PTSD claim.

The June 2003 and August 2003 VCAA letters emphasized:  "You 
must give us enough information about the records so that we 
can request them from the person or agency that has them.  If 
the holder of the evidence declines to give us the records or 
asks for a fee to provide them, we'll notify you.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency."  [Emphasis as in originals].  The January 2005 VCAA 
letter contained similar language.

Finally, the Board notes that the August 2003 and January 
2005 VCAA letters specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. 
§ 3.159(b) in that it informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claims, 
element (1), veteran status, is not at issue.  The Veteran's 
claims of entitlement to service connection were denied based 
on elements (1), existence of a disability, (2) in-service 
disease or injury, and (3), connection between the Veteran's 
service and the claimed disabilities.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to those crucial elements.  

As discussed below, the Board is denying four  of the 
Veteran's claims, so elements (4) and (5) remain moot as to 
those issues.  The board is granting the claim of entitlement 
to service connection for agoraphobia.  With respect to 
elements (4) and (5), degree of disability and effective 
date, any lack of notice is harmless at this point in time. 
The Board is confident that prior to assigning a disability 
rating and effective date, the agency of original 
jurisdiction will provide the Veteran with appropriate 
Dingess notice.

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The evidence of record includes the 
Veteran's service treatment records, service personnel 
records, the Veteran's statements, lay statements, and 
private treatment records.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that a medical examination is required when (1) there is 
evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease, manifested in accordance with 
presumptive service connection regulations, occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

However, medical examinations are unnecessary in this case 
with respect to the head injury, nose fracture, and right leg 
disability because there is no objective and competent 
evidence showing that the Veteran is currently diagnosed with 
a right leg disability or residuals of a head or nose injury.  
Under such circumstances an examination is not required.  
With respect to the PTSD claim, a medical examination is not 
required because the Veteran's in-service stressors have not 
been corroborated.  Additionally, as the agoraphobia claim is 
being granted below, a VA examination is unnecessary.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of a current diagnosis 
of head, nose, or right leg disabilities and there is no 
corroborative evidence of a verified in-service PTSD 
stressor.  

Additionally, VA's duty to assist generally includes 
obtaining records from Social Security Administration (SSA).  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The RO 
attempted to obtain the Veteran's SSA records.  However, in 
August 2003 the SSA informed the RO that it did not have any 
records for the Veteran.  See Formal Finding of 
Unavailability dated August 2003.  Based upon this record, 
the Board finds that additional attempts to obtain these 
records would be futile.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  See Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
issues has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative who has provided evidence and 
argument on his behalf.  He declined the option of testifying 
at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.



	(CONTINUED ON NEXT PAGE)





1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a 
fractured nose.

3.  Entitlement to service connection for a right leg 
disability.

Because the claims of entitlement to service connection for 
residuals of a head injury, a fractured nose, and right leg 
disability involve the application of identical law to 
similar facts, for the sake of economy, the Board will 
address them together.

Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).



Analysis

With respect to Hickson element (1), the medical evidence of 
record is completely absent any diagnosis of current 
disabilities of the head or nose.  The Veteran has submitted 
private treatment records in an effort to substantiate his 
claims.  Crucially, no diagnosed residuals of head or nose 
injuries are contained in the identified evaluation and 
treatment records contained in the VA claims folder.  

Moreover, with regard to the right leg claim, the Veteran has 
specifically asserted that he suffers from a right leg tumor 
which formed on the site of a scar which pre-existed service.  
See, e.g., the PTSD questionnaire dated June 2004.  However, 
there is no medical evidence indicating that the Veteran is 
currently diagnosed with a right leg tumor or any other right 
leg disability.  

The Veteran contends that he suffers from right leg pain [see 
the VA Form 9 dated February 2005].  However, symptoms such 
as pain alone are not sufficient to establish the existence 
of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) [symptoms, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claims.  He has 
failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

To the extent that the Veteran or his representative are 
contending that the Veteran suffers from disabilities of the 
head, nose, or right leg, it is now well-established that lay 
persons without medical training, such as the Veteran and his 
representative, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
495 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such 
statements offered by the Veteran and his representative in 
support of the claims are not competent medical evidence and 
do not serve to establish the existence of said disabilities.  

Because the competent medical evidence of record does not 
substantiate current diagnoses of a right leg disability or 
any residuals of injuries to the head or nose, the first 
element of 38 C.F.R. § 3.304(f) is not met, and service 
connection is not warranted on that basis.  See Degmetich v. 
Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].

In sum, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
residuals of a head injury, residuals of a fractured nose, 
and a right leg disability.  The benefits sought on appeal 
are denied.  

4.  Entitlement to service connection for PTSD.

Relevant law and regulations

The relevant law and regulations pertaining generally to 
service connection are set forth above and will not be 
repeated.

Service connection - PTSD

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008); see also Moreau v. Brown, 9 Vet. App. 389 
(1996).

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau at 395; Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other credible evidence that supports and 
does not contradict the veteran's testimony.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Moreover, except as 
provided below, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, at 395-396.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Analysis

The Veteran essentially contends that he suffers from PTSD as 
a result of beatings by fellow soldiers and intimidation by 
his fellow soldiers and military superiors.  See Veteran's 
statement dated June 2004.

As discussed above, in order to establish service connection 
for PTSD, there must be:  (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2008); see also Moreau, supra.

With respect to element (1), current diagnosis, there a 
numerous continuing diagnoses of PTSD documented in the 
medical evidence of record.  See, e.g., treatment record from 
T.L., L.C.S.W., dated May 2004 and letter from Dr. J.B. dated 
May 2005.  Accordingly, element (1) of 38 C.F.R. § 3.304(f) 
is satisfied.

With respect to element (3), medical nexus, there are several 
evaluation and examination reports of record which link the 
Veteran's PTSD to his alleged in-service stressors.  See, 
e.g., the letter from Dr. J.B. dated May 2005.  Accordingly, 
element (3) has arguably been established.

With respect to critical element (2), combat status or 
verified stressors, the Board initially notes that the record 
does not reflect, and the Veteran does not contend, that the 
stressors upon which he relies are related to combat or POW 
experiences.  Thus, the record must contain service records 
or other credible evidence which corroborates the reported 
stressors.  See 38 C.F.R. § 3.304(f) (2008).

The Veteran contends that he was assaulted by fellow 
soldiers.  See the Veteran's PTSD questionnaire dated June 
2004.  He also vaguely referred to threats and intimidation 
by fellow soldiers and military superiors.  A review of the 
Veteran's service records demonstrates a lack of evidence 
tending to corroborate the Veteran's reported in-service 
stressors.

The Board must determine the credibility and probative value 
of the evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1977) and 
cases cited therein [holding that the Board has the duty to 
assess credibility and weight to be given to the evidence].  
As a lay person, the Veteran is competent to provide evidence 
of observable events, including having been assaulted.  See 
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The question 
thus becomes one of credibility.

The Veteran specifically asserts that he was assaulted by 
fellow soldiers at three different times.  The Board notes 
that in his June 2004 PTSD questionnaire, the Veteran stated 
that the first assault occurred within the first eight weeks 
of service, while the second and third assaults occurred 
sometime between June 1958 and June 1960.  However, in a 
February 2005 PTSD questionnaire, the Veteran indicated that 
the first two assaults occurred within twenty-four hours.  
Specifically, he stated that the first beating took place on 
July 26, 1958 and he was also beaten by the same people the 
following morning.  The Veteran contends that he developed a 
cyst on his neck as a result of the assaults and suffered 
extensive damage to his teeth requiring multiple extractions.  
See, e.g., the VA Form 9 dated February 2005.

The Veteran indicates that the third assault occurred on 
approximately August 22, 1959.  See the Veteran's PTSD 
questionnaire dated February 2005.  The Veteran states that 
he did not report the August 1959 assault, but his injuries 
were witnessed by his wife.  To corroborate this report, the 
Veteran offered a statement from his wife dated February 2005 
in which she states that she met the Veteran at an off-base 
gas station and found him to be "totally bloody and beaten; 
face and eyes were filled with cuts and abrasions; eyes were 
swollen shut."  See the statement of M.C. dated February 
2005.  She further stated that the Veteran refused to seek 
medical treatment due to fear of retaliation.  

Crucially, aside from the recent statements of the Veteran 
and his spouse, made in connection with the Veteran's claim 
for monetary benefits from the government [which would 
obviously benefit the spouse as well as the Veteran], the 
record contains not a scintilla of evidence which indicates 
that the Veteran was assaulted in service.  

The Board has thoroughly reviewed the Veteran's service 
treatment records and notes that the Veteran was treated for 
a cyst of the neck in August 5, 1958.  However, there was no 
mention of trauma.  Similarly, the Board notes that although 
the Veteran's dental records document teeth extractions; 
however, such records are pertinently absent any indication 
that the extractions were performed due to dental trauma.  In 
particular treatment records from October 1959 fail to 
document any evidence of bruises or scars to the Veteran's 
face or eyes.  

In short, the contemporaneous evidence is devoid of any 
reference to assaults or intimidation and, instead documents 
routine medical treatment and an absence of physical trauma.  
It strains credulity to the breaking point that the Veteran 
would
Have sustained significant injuries from multiple beatings as 
he cont ends and yet there is no hind of same in his medical 
records.

The Board also notes that the Veteran filed a service 
connection claim in March 1987 and made no mention of his 
alleged in-service assaults.  The Board finds it significant 
that the Veteran did not raise the issue of in-service 
assaults until May 2003, over forty years after his discharge 
from military service.  

In the June 2004 PTSD questionnaire, the Veteran also vaguely 
asserted "a jeep accident during driver's training" and 
"lack of medical attention" as in-service stressors.  The 
Board notes that service treatment records are pertinently 
absent any indication that the Veteran was involved in a jeep 
accident during his military service.  Moreover, there is 
absolutely no evidence, aside from the Veteran's own 
statements, that the Veteran failed to receive appropriate 
medical attention during service.  

The Board places far greater probative value on the 
pertinently negative contemporaneous service department 
records than it does on the more recent statements of the 
Veteran and his spouse.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].  Such records 
are more reliable, in the Board's view, than the Veteran and 
his spouse's unsupported assertion of events over forty years 
past.  
See also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [nothing that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact].  The Veteran's statements and those of 
his spouse are self-serving and are unsupported by his 
service records.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  
Accordingly, the Board finds the Veteran's statements, and 
that of his spouse, to be lacking in credibility and 
probative value.  

In addition to the statement of the Veteran's spouse, the 
record also contains lay statements from B.W. and R.H.  
However, this lay evidence does not contain any personal 
first-hand knowledge of the in-service assaults, but rather 
is largely limited to vague statements regarding how the 
Veteran changed after his military service.  As such, the 
Board does not assign significant weight of probative value 
to this lay evidence.  

In short, the Board finds that a preponderance of the 
evidence is against the existence of the purported in-service 
assaults, intimidation, or any other in-service stressor.  
Hickson element (2) has not been met, and the Veteran's claim 
fails on that basis alone.

Accordingly, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is therefore denied.



5.  Entitlement to service connection for agoraphobia.

Relevant law and regulations

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303(b) (2008).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).

Analysis

The Veteran is claiming entitlement to service connection for 
agoraphobia, which he claims to have suffered as a result of 
his military service.  See the Veteran's Application for 
Compensation and/or Pension dated May 2003.

It is undisputed that the Veteran currently suffers from 
agoraphobia, which is repeatedly documented in the Veteran's 
evaluation and treatment records.  See the letter from T.L., 
L.C.S.W., dated September 2003.  

The Board notes that service treatment records do not 
indicate that the Veteran was diagnosed with agoraphobia or 
any other acquired psychiatric disability during his military 
service.  However, after reviewing the file, the Board 
believes that service connection may be granted based on 
continuity of symptomatology.  See 
38 C.F.R. § 3.303(b), discussed above.

The Veteran asserts that he began to experience nervous 
trouble and anxiety during his military service.  
Consistently, the Veteran did note a history of "nervous 
trouble" in his May 1960 separation examination report.  The 
Veteran stated that he used amphetamines following service to 
give him the courage to "go out."  See the Start of Care 
Assessment dated May 2003.  According to him, he landed in 
legal trouble  in 1973, stopped using amphetamines and did 
not work again.  Further, the Veteran reports that he sought 
medical treatment for his extreme anxiety, including 
agoraphobia, immediately following his discharge from 
military service.  

The Veteran and his spouse report that the Veteran received 
treatment from 1960-1977 for "nerves".  See the statement 
of S.T., L.C.S.W. dated February 2005.  

The Board has no reason to disbelieve the Veteran's 
contentions, which are consistent with the lay statements of 
record from B.W. and R.H.  Specifically, R.H. describes the 
progression of the Veteran's agoraphobia.  She indicates that 
after the Veteran was released from service, "he worked for 
himself . . . [and] would not go anywhere without his wife."  
R.H. further states that the Veteran has not left his home in 
thirty years.  

Crucially, there is no evidence of record which suggests that 
the Veteran's agoraphobia was caused by anything other than 
military service.  It is undisputed that the Veteran 
struggled with anxiety following his discharge from military 
service, was subsequently diagnosed with agoraphobia, and has 
not left his home in over thirty years.  

Based on the above-cited evidence, the Board has no reason to 
doubt the Veteran's assertions that he has suffered from 
agoraphobia since leaving military service.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  Continuity of 
symptomatology is therefore established.  The benefit sought 
on appeal is accordingly allowed.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for residuals of a 
fractured nose is denied.

Entitlement to service connection for a right leg disability 
is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for agoraphobia is granted.


REMAND

6.  Entitlement to service connection for GERD, claimed as 
duodenal disease.

The Veteran is seeking entitlement to service connection for 
GERD.  After having carefully considered the Veteran's claim, 
and for reasons expressed immediately below, the Board finds 
that this case must be remanded for additional evidentiary 
development.  

Reason for remand

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
private treatment records document a continuing diagnosis of 
GERD.  See, e.g., the treatment records of Dr. W.A.J. dated 
October 2002 and August 2003.  Accordingly, Hickson element 
(1) is satisfied.

As to element (2), in-service disease or injury, the Veteran 
indicated a history of "frequent indigestion" in his May 
1960 separation examination.  Service treatment records 
document the Veteran's numerous complaints of an upset 
stomach.  
A service treatment record dated August 1958 documented a 
diagnosis of mild gastritis.  The Veteran was diagnosed with 
duodenitis in April 1959.    Accordingly, Hickson element (2) 
is satisfied.

As to Hickson element (3), medical nexus, none of the medical 
records currently associated with the Veteran's VA claims 
folder offer an opinion as to a possible causal relationship 
between the Veteran's currently diagnosed GERD and his in-
service gastrointestinal problems.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions must be addressed by an appropriately 
qualified physician.  See Charles, supra; see also 38 C.F.R. 
§ 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED for the following action:

1.	VBA should arrange for a physician 
with appropriate expertise to 
review the Veteran's VA claims 
folder, including his service 
treatment records, and provide an 
opinion as to whether it is at 
least as likely as not that the 
Veteran's currently diagnosed GERD 
was incurred in or aggravated by 
his military service.  If the 
reviewing physician determines that 
an additional examination and/or 
diagnostic testing is necessary, 
this should be accomplished.  
A report should be prepared and 
associated with the Veteran's VA 
claims folder.

2.	After undertaking any additional 
development which it 
deems to be necessary, VBA should then 
readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


